internal_revenue_service number release date index number ----------------------- -------------------------------------- ----------------------------------- -------------------------------------- ----------------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-115433-10 date october taxpayer ----------------------------------------------------------------------- ---------------------------------------- state a state b corp a corp b corp c corp d corp e corp f corp g corp h bank a bank b equity ------------- ------------- ----------------------------- ---------------------------------- --------------------- -------------------------- --------------------------------------------- ----------------------------- ----------------------------- --------------------------- --------------------------------------------- ----------------------------------------- ------------------------------- plr-115433-10 llc --------------------------- dear -------------- this is in response to a request for a ruling dated date and subsequent correspondence submitted on behalf of taxpayer by your authorized representatives the ruling concerns the application of cooperative tax law to the transaction described below taxpayer was incorporated in ------- pursuant to the cooperative corporations law of the state a taxpayer’s primary and fundamental purpose has been and continues to be the marketing of crops grown by its members such marketing is conducted on a cooperative basis all members of taxpayer are growers of vegetables and or fruits or cooperatives the members of which are such growers taxpayer’s fiscal_year ends on the last saturday in --------of each calendar_year it utilizes the accrual_method of accounting for book and tax purposes as of -------------------- taxpayer represent that it was a tax-exempt farmers cooperative pursuant to sec_521 of the internal_revenue_code prior to -------------------------- taxpayer owned an interest in corp a which processed fruits and vegetables supplied by taxpayer’s members in ------------------- ---- ------- corp a was sold resulting in a capital_gain to taxpayer of approximately dollar_figure--------- ---------- taxpayer is requesting a ruling that the capital_gain is patronage source income under subchapter_t of the code on -------------------------- taxpayer acquired ownership of all of the common_stock of corp b after the transaction corp b operated as a wholly-owned subsidiary of taxpayer the transaction in ---------------------------marked the culmination of a process which started in ----------------- when corp c a state b business corporation which functioned as a subchapter_t cooperative announced that it intended to sell all of its interest in the common_stock of corp b corp c’s interest consisted of percent of the class b shares which had voting control of the board_of directors of corp b and approximately percent of the publicly-traded class a shares with this announcement taxpayer was faced with the prospect of losing the market for its members’ crops that corp b had provided for over ---- years during the sale process all of the likely bidders for the stock were deemed by taxpayer’s board_of directors to be highly unlikely to continue the unique contractual relationship between taxpayer and corp b established in ------- during the bidding process conducted by corp b and corp c the information furnished to potential buyers included a calculation by corp b of the amount necessary for a successful bidder to terminate the contractual arrangements with taxpayer while taxpayer did not agree with the calculation of the amount to be plr-115433-10 paid to it upon termination of the contractual arrangements it was apparent that the acquirer of corp b could and likely would terminate such arrangements as a general_rule the crops provided to taxpayer by its members are not the types of crops planted cultivated and harvested unless the member has an established market to which its crop will be sold as such the termination of the contractual relationship between taxpayer and corp b would have left taxpayer’s members with no stable reliable market for their crops and would have ended the purpose for taxpayer to exist leading to its liquidation and dissolution confronted by this prospect taxpayer’s board_of directors and subsequently its members determined that they had no choice except to pursue ownership and control of corp b if taxpayer were to maintain a market for its members’ crops ultimately taxpayer was successful in acquiring all of the outstanding capital stock of corp b from funds raised through the placement of dollar_figure-----------------of high yield notes issued by corp b upon the closing of the acquisition and through an enhanced credit line from bank a from ---------------------------through ---------------------------- taxpayer operated corp b in much the same manner as corp b had operated prior to ----------------------------while controlled by corp c except that taxpayer changed the company’s name from corp b to corp d on ---------------------------- through the sale of various assets and businesses which were not critical to the members of taxpayer and through the sale of businesses which corp d could not operate profitably taxpayer was able to reduce its bank debt over time and was able to operate corp d profitably in most years as a business with primarily private label food service and industrial customers and with only a handful of regional brands in its portfolio corp d faced the pressure of low profit margins increased costs limited opportunities for the growth of its businesses and increased competition from other food processors including those with significant national brands faced with these pressures when the opportunity arose in the months before ----------------------------to acquire corp e which used the corp a trademark to support its national branded frozen vegetable business taxpayer through corp d became a bidder to acquire that business ultimately on ---------------------------- taxpayer successfully acquired the stock of corp e and corp e was merged into corp d the acquisition of corp e came at a high price involving both the transfer of business_assets to corp f the owner of corp e and the payment of cash to finance the cash portion of the purchase_price taxpayer and corp d refinanced corp d’s bank debt which was guaranteed by taxpayer through bank b and issued dollar_figure-----------------of high yield notes to repay the high yield notes issued in ---------------------------and to provide additional capital all of which left taxpayer and corp d highly leveraged by ------- it became apparent to the management of taxpayer and corp d that additional capital was needed corp d’s debt load threatened the viability of its food processing business while not the sole customer for taxpayer’s members’ crops in plr-115433-10 the late 1990’s and early 2000’s corp d purchased in excess of percent of the crops marketed by taxpayer because the necessary capital could not be raised by taxpayer through its members or by adding new members the board_of directors of taxpayer authorized the management of taxpayer and corp d to pursue opportunities with strategic partners or capital investments from private equity firms ultimately on --------- ----------------------- equity a private equity firm invested dollar_figure---------------- into corp d as part of a refinancing of corp d the structure of the -------------------transaction with equity involved three principal components first corp d was reorganized as part of the refinancing transaction llc was formed as a state b limited_liability_company llc was owned in part by equity which contributed dollar_figure---------------- for a combination of ----- percent of the preferred units and ----percent of the common units of llc taxpayer contributed to llc all of the common_stock of corp d in exchange for units in llc which represented ----percent of the common ownership of llc as such the common_stock of corp d which taxpayer had acquired in -------------------------- was converted to units in llc the indirect parent company of corp d management of corp d was provided a---percent interest in certain common units of llc in exchange for contributions of cash and notes the governance of corp d which was reincorporated in state b as part of the refinancing of its immediate parent company corp g a newly-formed state b corporation and of its indirect parent company llc were controlled primarily through two agreements these agreements established equity’s control of the boards of directors of corp d and corp g and the management committee of llc taxpayer was provided with ------ representatives on the boards and management committee which initially had--------members but which were subsequently increased to include ----- ----------members taxpayer representatives had insufficient voting power to set policy or direction for the business through a set of contractual rights set out in these agreements equity obtained the ability to sell corp d’s assets or stock to sell the units of llc or to effect various other types of transactions eg mergers consolidations and initial public offerings the agreements entered into as part of the --------------------- refinancing transaction with equity marked the end from a practical perspective of taxpayer’s control_over the ultimate disposition of corp d’s business of critical importance to taxpayer the arrangements in place since --------------- -- --------governing the supply of crops by taxpayer to corp d were largely maintained through a new supply agreement negotiated as part of the -------------------refinancing transaction under the new ------year supply agreement taxpayer was a preferred supplier of crops to corp d but corp d had the ultimate decision-making authority on the types and quantities of crops it would purchase and the extent to which it would purchase those crops from taxpayer the methodologies for determining crop prices the terms and schedules of payment and the process for implementing raw product plans before each growing season were maintained in the new supply agreement largely as they had been in effect under the prior supply agreement in addition the new supply agreement required corp d to use reasonable commercial efforts to have plr-115433-10 the supply agreement or appropriate portions of the supply agreement assumed by a buyer of the business of corp d or by a buyer of any part of the business if it were sold during the new agreement’s ten-year term thus through the -------------------refinancing transaction taxpayer was able to avoid the potential financial failure which seemed imminent in --------and the first half of - --------while also obtaining a long-term stable supply arrangement for the benefit of the members of taxpayer through the --------growing season during the time period from -------------------through ---------------------- the business of corp d continued to evolve under the control of equity the name of corp d changed to corp a on ----------------------------despite these business changes the supply agreement entered into as part of the -------------------refinancing transaction served to maintain the markets for the crops of taxpayer’s members in mid--------------------------- corp a announced that llc had reached an agreement to sell all of the stock of corp a to corp h this stock transaction closed on --------------------------- and resulted in taxpayer receiving a portion of the sale proceeds totaling approximately dollar_figure-----------------for taxpayer’s units in llc as taxpayer’s tax basis in its investment in corp a was approximately dollar_figure-------------- taxpayer recognized a gain for tax purposes of approximately dollar_figure-----------------as a result of the sale of corp a to corp h the bylaws of taxpayer at article x sec_4 provide for the allocation or distribution of any gain recognized from the disposition of corp a the bylaws provide that such gain is shared based upon a member’s or if required by applicable tax laws a patron’s crop deliveries to taxpayer from ----------------------through the date of the transaction which results in the recognition of the gain taxpayer requests a ruling that the gain recognized by taxpayer on ---------------- --------------------------- as a result of the sale of corp a is patronage source income pursuant to subchapter_t of the code while the requirements of subchapter_c of the code regarding corporate_distributions and adjustments and other provisions are generally applicable to nonexempt cooperatives these entities are distinguished from other types of corporations by a specific body of tax law the scheme of taxation for nonexempt cooperatives was developed from the administrative pronouncements of the service and decision of the judiciary over a fifty-year period these rules for tax treatment of most nonexempt cooperatives and their patrons were finally codified with the enactment of subchapter_t of the code as part of the revenue act of pub_l_no act with passage of subchapter_t the rules for deduction of patronage_dividends and the treatment of patronage_dividends in the hands of a cooperative’s patrons were plr-115433-10 defined in its report accompanying the act the senate_finance_committee described present law as follows under present law patronage_dividends paid_by taxable cooperatives result in a reduction in the cooperative’s taxable_income only if they are paid during the taxable_year in which the patronage occurred or within the period in the next year elapsing before the prior year’s income_tax return is required to be filed including any extensions of time granted s rep no 87th cong 1st sess a true patronage_dividend that may be excluded from the income of a cooperative must meet the three tests set forth in farmers cooperative co v birmingham f_supp n d ia and 31_tc_674 acq aod 1959_2_cb_6 those tests are it must be made subject_to a preexisting legal_obligation the allocation must be made on the basis of patronage and the margins allocated must be derived from the profits generated from patrons’ dealings with the cooperative although the code does not provide specific guidance as to what constitutes patronage-sourced income regulations and rulings address the issues for cooperatives governed by subchapter_t of the code the senate committee report accompanying the cooperative provisions in the revenue act of indicated that the congress intended to tax ordinary ie non- farmer cooperatives for non-operating income not derived from patronage as for example in the case of interest or rental income even if distributed to patrons on a pro_rata basis s rep no 82d cong 1st sess in response to that guidance of congress the service promulgated regulations distinguishing nonpatronage income from that which is patronage derived sec_1388 of the code specifies that a patronage_dividend must be determined by reference to the net_earnings of the organization from business done with or for its patrons that section further provides that the term patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out earnings other than from business done with or for patrons further it does not include earnings from business done with or for other customers to whom no amounts are plr-115433-10 paid or to whom smaller amounts are paid with respect to substantially identical transactions in revrul_69_576 1969_2_cb_166 a nonexempt farmers’ cooperative borrowed money from a bank for cooperatives itself a cooperative to finance the acquisition of agricultural supplies for resale to its members the bank for cooperatives allocated and paid interest from its net_earnings to the nonexempt farmers’ cooperative which it in turn allocated to its members in determining whether the allocation was from patronage sources the ruling states the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_69_576 pincite the ruling concluded that in as much as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative’s marketing purchasing or service activities the income was patronage sourced sec_1_1382-3 of the income_tax regulations defines income from sources other than patronage nonpatronage income to mean incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association such as income derived from lease of premises from investment in securities or from the sale_or_exchange of capital assets in st louis bank for cooperatives v united 624_f2d_1041 cl_ct the court held that interest on demand deposits in farm credit banks or on loans to brokerage funds received by st louis bank for cooperatives was patronage sourced income the court stated that a particular item_of_income is patronage sourced when the transactions involved are directly related to the marketing purchasing or service activities of the cooperative association f 2d pincite plr-115433-10 in twin county grocers inc v united_states cl_ct a nonexempt_cooperative was denied deductions for patronage_dividends for interest on a certificate of deposit bought from a nonpatron bank because the dividend income was not patronage sourced the court held that the relation of income activity to the cooperative’s business was too tenuous courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries inc v commissioner 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative s marketing purchasing or servicing activities on behalf of its patrons t c m pincite in land o’lakes inc supra the court held that dividends received by the nonexempt_cooperative from the st paul bank for cooperatives was patronage derived and could be allocated to land o’lakes patrons as deductible patronage_dividends the court noted that the taxpayer was required to acquire and hold the stock to obtain a loan the proceeds of which were used to finance cooperative activities on favorable terms finding that the subject transaction was not significantly distinguishable from the transaction in revrul_69_576 in the instant situation taxpayer’s original acquisition of the stock of corp b in --- ---------------------------and its subsequent operation of that business furthered taxpayer’s cooperative purpose taxpayer’s ------percent ownership of corp a changed as a result of the -------------------refinancing transaction involving equity the refinancing transaction was deemed necessary by taxpayer’s board_of directors and ultimately was approved by the members of taxpayer in order to assure that corp a was sufficiently capitalized to continue in operation thus preserving a long-term stable market for the crops of taxpayer’s members as part of the transaction taxpayer exchanged its ----- percent ownership of corp a for a ---- percent interest in the common units of llc as with the original acquisition in --------of the stock of corp b the refinancing transaction in ------- was motivated by taxpayer’s goal of preserving a stable market for its members’ crops in ------- and the first half of --------taxpayer has represented that it plr-115433-10 faced economic circumstances because of a large debt load which threatened its long- term viability in refinancing corp a in ------------------ taxpayer obtained a capital infusion into corp a that capital_investment stabilized the financial condition of corp a further taxpayer achieved its cooperative purpose of providing a stable market for its members’ crops not only through a continuation of the marketing of its members’ crops to corp a but also through the provisions of the ------year supply agreement entered into as part of the transaction which served to assure that buyers of any businesses from corp a would also become customers of taxpayer to whom its members’ crops could be marketed the sale of corp a in -----------------------marked the end of taxpayer’s ownership of the assets originally acquired in ------- but at all times from ------- through the sale of corp a taxpayer’s ownership of corp a and its predecessors served to provide a market for the crops of taxpayer’s members even with the sale of corp a the supply agreement terms obtained in ------- have resulted in a continuing market for the crops of taxpayer’s members not only to corp a but also to various other customers obtained by taxpayer through the workings of the supply agreement taxpayer has represented that its members supplied over ----percent of the raw product purchases made by corp a for processing as that percentage exceeds taxpayer’s ownership_interest we can assume that the gain on the sale received by taxpayer was attributable to its members business conducted with corp a and accordingly all patronage sourced thus we rule as requested that the gain recognized by taxpayer on ---------------- --------------------------- as a result of the sale of corp a is patronage source income pursuant to subchapter_t of the code this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representatives sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
